Case 1:17-cv-01789-DLC Document 518 Filed 10/18/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

ee ee i te x
: l7evi7893 (DLC)
SECURITIES AND EXCHANGE COMMISSION,
ORDER
Plaintiff,
-y-
LEK SECURITIES CORPORATION, SAMUEL were
LEK, VALI MANAGEMENT PARTNERS d/b/a — : USne Spry
AVALON FA LTD, NATHAN FAYYER, and : DOCUMENT

SERGEY PUSTELNIK a/k/a SERGE PUSTELNIK: aon ve ;
" ELECTRON! LALLY FILED

Defendants. : DOC ah

[DATE FILED: [01 B)2.0(4

 

 

 

 

 

 

DENISK COTE, District Judge:

As stated at the final pretrial conference held October 11,
2019, it is hereby

ORDERED that trial in this matter shall commence on Monday,
October 21, 2019 at 9:00 a.m. in Courtroom 18B, 500 Pearl
Street, New York, New York. The venire of jurors shall arrive

at 9:30 a.m.

SO ORDERED:

Dated: New York, New York
October 18, 2019

Doses be

NISE COTE
United States District Judge

 
